Citation Nr: 1343435	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for left ear hearing loss. 



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active air service from November 1970 to November 1974 and active military service from January 1975 to March 1991. 

This matter arises to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for the right knee, but denied service connection for the left shoulder, for bilateral hearing loss, and for tinnitus.  In August 2010, the Veteran withdrew an appeal for service connection for the left shoulder.  In June 2011, the Board remanded the remaining claims (service connection for a bilateral hearing loss disability and for tinnitus) for examinations and development.

In a December 2011-dated rating decision, VA's Appeals Management Center (AMC) granted service connection for a right ear hearing loss and for tinnitus.  Thus, the only issue remaining for Board adjudication is service connection for a left ear hearing loss disability.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claim was previously remanded for another search for relevant Service Treatment Reports and for re-examination to determine the nature and etiology of any current hearing loss disability.  Pursuant to the remand, a VA audiologist evaluated the Veteran's hearing in August 2011, but concluded that any test result was unreliable for rating purposes.  

Since then, VA has not retested the Veteran's hearing.  Thus, VA has not yet determined whether left ear hearing impairment, for VA purposes, exists.  See 38 C.F.R. § 3.385 (2013).  Under these circumstances, VA's duty to assist in developing the claim has not been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); also see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (the Board failed to ensure that an examination was adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA audiological examination to ascertain the nature and etiology of any left ear hearing loss.  The claims file and any additional pertinent electronic records must be made available to the examiner for review. 

The examiner should specifically indicate whether the Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent). 

The examiner should review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, evaluate his left ear hearing, and offer a diagnosis, if forthcoming.  If left ear hearing loss is found, the audiologist is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the left ear hearing loss had its onset during, or was caused by, active service, the dates of which are from November 1970 to November 1974 and from January 1975 to March 1991.  A rationale for any opinion and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  When the development requested has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


